Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority:  the current application has the effective filing date of 03/15/2013 according to the priority chain on the record.
Claim Status: per preliminary amendment filed on 06/07/2021, claims 1-9, 13-19 and 27-31 are pending, and claims 10-12, 20-26 and 32-33 have been cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 15 “the conducive sensor” should be amended to “the conductive sensor”
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 14-15, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “the conductive adhesive portion of the adhesive is connected to as a respective sensor …”, the emphasized limitation is indefinite. First, this limitations hints at a plurality of sensors, and it is unclear as to whether “a respective sensor” refers to the same or a different sensor compared to the “conductive sensor” recited in claim 1, line 5. Second, there is insufficient antecedent basis for “a respective sensor” in the claim, because independent claim 1 only discloses “a conductive sensor.”
Regarding claim 14, the limitation the at least one non-conductive adhesive portion” lacks proper antecedent basis in the claims, because claim 13 only recites “a continuous sheet portion” and “conductive hydrogel adhesive portion”, claim 13 does not positively recite any non-conductive elements.
Claim 29 is rejected as indefinite because it is unclear as to what aspects of the “conductive adhesive” is capable of “reduce noise and provide a clean signal.” For examination, the “reduce noise and provide a clean signal” is interpreted as a functional limitation of the “conductive adhesive.”
Claim 30 is also rejected as indefinite because the claim calls for “reduced motion artifacts”, but there is no further recitation is to how or what elements is capable of “reduced motion artifacts.” 
To both claims 29 and 30, the term “reduced” is a relative term, and under the broadest reasonable interpretation, the concept of reducing noise or motion artifacts can be achieve when a subject remains stationary. 
Dependent claims 3 and 15 are rejected as indefinite as they depend on rejected claims 2 and 14, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of mental processes and organized human activities, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): claim 27 is directed to a method for health monitoring, and thus, the claims fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 27 recites: 
A method for health monitoring comprising: 
conductively adhering a wearable health monitor to the skin of the subject for conductive signal communication from the subject to the conductive sensor; 
receiving by the health monitor via a conductive adhesive portion of the health monitor conductive signals representative of a health condition;
blocking transmission of conductive signals through a non-conductive adhesive portion of the health monitor.

Regarding claim 27, the claim recites the following limitations: “wearable health monitor” which comprises a “conductive adhesive portion”, a “non-conductive adhesive portion” and a “conductive sensor.” The entire claim is directed to applying said wearable health monitor to a user for health monitoring. The recited steps: conductively adhering, receiving and blocking transmission, are tied to the routine use of said wearable health monitor, which encompasses any generic adherent electrode or wearable patch sensor. Thus, the method reads on the abstract idea of organized human activity of applying a generic sensor to a patient, to carry out its intended monitoring function.
As for the dependent claim 28-31, the recited method steps are not actual steps which are either carried out by a human or device, but rather recite intended functions resulting from using a generic adherent device. Thus, these claims also fall under the abstract ideas bucket. 
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
This judicial exception is not integrated into a practical application because the method disclosed in claims 27-31, do not disclose using the acquired signal for an evaluation of particular treatment for a disease or medical condition under MPEP 2106.05(e).
This judicial exception is not integrated into a practical application because the method disclosed in claims 27-31, do not provide improvements to the functioning of a computer or to any the technical field under MPEP 2106.05(a). The use of wearable health sensors have been well known in the medical field, and the additional use of conductive and non-conductive portions are also routine; see Berkheimer analysis below.
Under Step 2b: The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: claims 27-31 do not include any additional elements aside from said judicial exception of mental processes. The recited structural limitations: “wearable health monitor” which comprises a “conductive adhesive portion”, a “non-conductive adhesive portion” and a “conductive sensor,” amount to a generic wearable sensor for acquiring electrical signals from a subject, which are well-understood, routine and conventional activities previously known in the industry.  
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional activities
Ioffe US 4,580,339 discloses an adhesive electrode sensor having a non-conductive tape portion which overlies a conductive sheet, see col.2, ll.49-col.3, ll.14
Manoli US 4,583,549 discloses a wearable ECG electrode pad comprising a non-conductive pad with a plurality of ECG electrodes, and wherein the electrodes are coated with a conductive gel, see Fig.1 and col.2, ll.46-col.3, ll.13.
Ferrari US 4,890,622 discloses a disposable biomedical type having non-conductive upper layer, and an electrically conductive lower layer that also comprises conductive pressure sensitive adhesive on an electrode section; see Abstract.
Anderson et al. US 5,215,087 discloses a biomedical electrode having an insulator construction and a conductor member, the conductor member having conductive adhesive associated thereon; see abstract. 
Lyons US 5,465,715 discloses a biomedical monitoring electrode that adheres to the skin, Figs. 1-5 shows the electrode having a conductive adhesive portion, non-conductive portion, and a conducting member/electrode; see col.6, ll. 15-34 
Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 27-31 are thus rejected under 35 USC 101 for discloses patent-ineligible subject matter.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrari US 5,265,579.
Regarding claim 27, Ferrari discloses a method for health monitoring (Fig.1) comprising: 
conductively adhering a wearable health monitor (10) to the skin of the subject (see Fig. 1: biomedical monitoring electrode assembly 10 is adhered to a subject) for conductive signal communication from the subject to the conductive sensor (assembly 10 as shown in Fig. 2-4 has a plurality of layers, the first and second layers or patches of skin compatible conductive adhesive 20 and 21 to conductively adheres the electrode assembly 10 to the skin; see col.3, ll.45-48); 
receiving by the health monitor via a conductive adhesive portion of the health monitor conductive signals representative of a health condition (col.4, ll.23-55 the electrode members 17 and 18 is adhered to the conductive adhesives 21 and 22- which conducts electrical signals to the electrodes for measuring the subject’s ECG signals); 
blocking transmission of conductive signals through a non-conductive adhesive portion (insulative cover member 23) of the health monitor (col.7, ll.40-50 member 23 is insulative which is taken to encompass “blocking transmission of conductive signals”; member 23 also has pressure sensitive adhesive 23a on its underside, thus is taken to encompass a “non-conductive adhesive portion”).  
Regarding claim 28, Ferrari discloses a method according to claim 27 where the receiving of conductive signals further comprises anisotropically receiving said conductive signals. (col.5, ll.25-35 anisotropic conductivity) 
Regarding claims 29 and 30, these claims require reducing movement artifacts, and providing a clean signal for one or more of ECG signals, photoplethysmography waveforms, and oxygen saturation signals. The limitations of “reduce noise and provide a clean signal” are interpreted as functional limitations of using an adhesive electrode, as these limitations are not tied to any particular structure or specific way of applying/using the claimed “wearable health monitor.” Ferrari’s electrode assembly 10 meets these limitations because Ferrari teaches a device that is adhesive and detects ECG (col.1, ll.53-62). Furthermore, in col. 2, ll.64-66, the electrode assembly 10 is adapted to be placed onto a back of a monitored subject (such as shown in Fig. 1), it is generally known that the back is less prone to motion due to limited mobility; thus, the limitations of “reduce noise and provide a clean signal” is also implicitly taught. 
Regarding claim 31, Ferrari discloses a method according to claim 27 further comprising: transmitting signals into the skin of the wearer. (multi-terminal connector 29, is adapted to receive signals so that the signals can be transmitted into the skin of the subject, for detecting ECG; see col.1, ll.53-62)

Allowable Subject Matter
Claims 1, 4-9, 13 and 16-18 are allowed.
Claims 2-3 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
3Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
December 15, 2022